Title: To Benjamin Franklin from Bernard Dehez, 23 July 1779: résumé
From: Dehez, Bernard
To: Franklin, Benjamin


<San Sebastián, July 23, 1779, in French: I have the honor of informing Your Excellency that Capt. Gustavus Conyngham, in command of the armed privateer La Vengeance (Revenge), captured the brigantine Le Gracieux, whose French captain, Manuel Augustin Letournois, sailing from London, had entirely loaded his ship with British goods, supposedly destined for Coruña. The prize was brought into this port and the commandant général of the province [Marquis de Bassecourt] allowed part of the goods to be sold at auction. During that time, I rendered essential services to Capt. Conyngham and his crew. Impatient, he sailed away before the trial had taken place, without leaving any retainer to provide for its outcome.
The trial dragged on and ended surprisingly in the victory of the opposing party, whereupon the commandant, in his search for fairness, referred it to the War Council in Madrid. Meanwhile, Capt. Conyngham, who had left with me a power of attorney of which I include a copy, never deigned to answer the various letters I sent him requesting the funds necessary for the pursuit of this judicial matter.
In order to protect Conyngham’s interests, and those of Congress, I entrusted a friend in Madrid with enquiring quietly into the business; he informed me on July 15 that Conyngham has no legal representative in Madrid, but that, given the new ordinance passed by the King of Spain upon his declaration of war against England, the outcome of the trial is bound to be favorable, provided legal counsel is in place.
I beg Your Excellency to give instructions to Messrs. Gardoqui in Bilbao or anybody you choose to provide me with the financial means to pursue this affair which is bound to bring a considerable amount of money to Conyngham or to Congress.

P.S. I am enclosing the text of the ordinance of July 1, to let you appreciate how much it bolsters Conyngham’s claim.>

